DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 2018/0111334) in view of El-Siblani et al. (US 2015/0102531) and deAngelis (US 5,398,193).
Regarding Claims 1 and 3, Gold et al. (US’334) teach a conformal manufacture method for 3D printing with material, wherein the method comprises the following steps: step 1, using 3D design (CAD) software to design a 3D model of a component 200 and a conformal contactless support 210 to obtain 3D model data of the component and the conformal contactless support [0005, 0009, 0025, 0028, 0037], wherein a gap with a certain thickness is arranged between the support and the component [0009], and an upper surface of the support and a lower surface of the component conform (Figs. 2-3); step 3, importing the 3D model data of the component and the conformal contactless support into a 3D printing device (since the conformal contactless support can be added the CAD data [0028] and both object and thermal structures can be manufactured using the apparatus in Fig. 1 and disclosed in [0004]. See also [0031]), and sequentially scanning a high-viscosity material by laser till completing the printing so as to obtain a component and a support, wherein the component and the support are solid [0004, 0009], and a gap is not irradiated by the laser so as to maintain original shape and properties of the material (unfused material) [0009]; and step 4, removing the support and the uncured materials (sacrificial structure separated from the object, [0009]) to finally obtain the component [0009, 0023].
US’334 teaches that process using an energy beam like a laser to sinter or melt powder use metal and ceramic materials among others [0002]. US’334 fails to discuss flow properties of materials used in such processes. El-Siblani (US’531) et al. teach an analogous method for producing 3d objects using lasers to solidify a material (Abstract) and suggest that materials of such processes may include e.g. between 103 and 1.5x105 cP) [0039]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’334 by performing the process with high-viscosity photosensitive materials, since US’531 suggests such materials in analogous processes.
The combination of US’334 in view of US’531 fails to teach expressly slice software to obtain multiple slice data of the component and the conformal contactless support and then importing slice data; however, these steps are conventional within the field of additive manufacturing. For example, deAngelis (US’193) is analogous art for 3d printing (Abstract; col. 2, lines 18-28), which includes CAD file generation to obtain 3D model which is imported into slice software to obtain multiple slice data of CAD designed models and then imported into a 3D printing device to control a tool (Fig. 2; col. 6, lines 21-38).
Regarding Claim 2, US’334 fails expressly to teach that a support is formed by a conformal contactless support. However, because US’334 teaches that objects formed by 3D printing can be formed using a conformal contactless support and that a conformal contactless support itself can be formed by 3D printing, it would have been obvious to a person of ordinary skill in the art to form the 3D printed conformal contactless support as an object with its own conformal contactless support as a merely iterative process.
Regarding Claim 7, the printing parameters of the support and the component are necessarily the same or different.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 2018/0111334) in view of El-Siblani et al. (US 2015/0102531) and deAngelis (US 5,398,193) as applied to Claim 1 above, and further in view of Warner et al. (US 2017/0251713).
Regarding Claim 6, US’531 teaches high-viscosity photosensitive materials, and US’193 suggests various techniques for depositing material, including spray (col. 11, lines 50-57). The combination of US’334 in view of US’ 531 and US’193 fails to teach any specific technique for depositing high-viscosity .
Response to Arguments
Applicant’s amendment to the claims, filed 23 November 2021, with respect to the rejection of Claims 1-3 and 6-7 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claims 1-3 and 6-7 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 23 November 2021 with respect to the rejections of Claims 1-3 and 6-7 under 35 USC 103 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that although Gold teaches the gap, the gap is designed so that the thermal structure does not contact the object not for ease of separation (Remarks, p. 5, last paragraph), Applicant does not dispute that Gold teaches the claimed gap, only the reason why Gold provides the claimed gap. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Gold teaches a gap that is not irradiated by a laser and removing the support and the uncured materials to obtain the component, and the combination of references teaches or suggests every limitation as claimed.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712